Title: From Thomas Jefferson to Nicholas Lewis, 13 June 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
New York June 13. 1790.

I should sooner have acknoleged the receipt of Mrs. Lewis’s kind letter of Apr. 14. but for a periodical headach which attacked me the 1st. of May, and has not yet quitted me entirely; tho since the first week it has been very moderate, and now is almost nothing. I sincerely rejoice to hear of your recovery, which judge Wilson assures me of. I inclose a few grains of high-land rice which I received yesterday from England, and was gathered in the East Indies last fall. It may perhaps yet ripen in Virginia tho’ very late. I do not know whether I ever mentioned to you that Mr. Donald gave me 26/for my tobacco, he receiving it at Lynchburg. There is every appearance of the demand for wheat increasing the next year and keeping up for many years. So I hope we shall all lay ourselves out for that article. I think the present crop of tobacco will sell well: but no certainty beyond that.—The house of representatives have voted to remove to Baltimore, but it is doubted whether the Senate will concur. It will probably end in a removal either to that place or Philadelphia. In either case I shall be nearer home; and in any case I shall hope to see you in Albemarle in the fall. The hams which Mrs. Lewis has been so kind as to forward, will suffice here. The residue will be useful at Monticello. The former have been forwarded by Mr. Donald but not yet received. I am with affectionate respects to Mrs. Lewis, Dear Sir Your sincere friend & humble servt,

Th: Jefferson

